Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SEVEN.
The United States of America by E Brush their attorney complain of James Abbott in the custody of &c in a plea that he render unto them the said United States the sum of two thousand dollars Lawful money which to them he doth owe and from them doth unjustly detain. For that whereas the said James on the fourth day of June in the year of our Lord one thousand eight hundred and five towit at Detroit aforesaid and within the Jurisdiction of this Court, by his certain writing obligatory sealed with his seal and now ready to be shown to the Court the date whereof is the same day and year last aforesaid, bound himself, his heirs, executors and administrators jointly *127and severally with Joseph Wilkinson Junior and Charles Curry of Detroit aforesaid their and each of their joint and Several heirs, executors and administrators unto the Said United States of America in the aforesaid sum of two thousand dollars Lawful money as aforesaid conditioned that if the aforesaid mentioned Joseph Wilkinson Junior should truly and faithfully execute and discharge and continue thus truly and faithfully to execute and discharge all the duties of the office of collector of the United States customs for the District of Detroit and in the Territory of Michigan according to Law to which said office the said Joseph Wilkinson Junior was at that time duly appointed Such collector then the said writing obligatory to be void and of no effect otherwise to be and remain in full force and virtue. And the said United States aver that the said Joseph Wilkinson hath not truly and faithfully executed and discharged and did not continue to truly and faithfully execute and discharge according to Law all the duties of the said office of collector as aforesaid. But therein did make default and fail of so doing in this towit that the Said Joseph Wilkinson did not pay over and satisfy unto the said United States a certain Large sum of money towit the sum of four thousand and eighty five dollars—eighty two cents which was due and owing and in arrear and unpaid by him the Said Joseph Wilkinson towit on the eleventh day of June in the year of our Lord one thousand eight hundred and six—as by Law he ought to have done. By reason whereof an action hath accrued to the said United States to demand and have of & from the said James Abbott the said two thousand dollars above demanded. Yet the said James although oftentimes thereto requested hath not yet paid the said sum of two thousand dollars or any part thereof unto the Said United States. But he the Said James to pay the same hath hitherto wholly refused and still refuses so to do. To the said United States their damages of one thousand dollars and thereof to recover the Same with costs and therefore they bring their suit &c and have pledges towit— John Doe
&
Richd Roe
Territory of Michigan the United States of America put in their place E Brush their atty to prosecute this their suit agnst James Abbott.